 


110 HR 344 IH: To ensure that Federal emergency management funds are not used for crisis counseling, recreation, or self esteem building classes or instruction.
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 344 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Mr. Feeney (for himself, Mr. Mario Diaz-Balart of Florida, and Ms. Ginny Brown-Waite of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To ensure that Federal emergency management funds are not used for crisis counseling, recreation, or self esteem building classes or instruction. 
 
 
1.Prohibition against unauthorized use of fundsThe Director of Emergency Management shall ensure that no disaster relief funds are used for any type of crisis counseling, recreation, or self esteem building classes or instruction, including, but not limited to, dance and exercise classes, bingo, gardening workshops, puppet shows, or theater productions.  
 
